DETAILED ACTION
This office action is in response to the application filed on 04/01/2021. Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 63/007,187 filed on 04/08/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2011/0194613) in view of Jeon (US 2009/0010332).

Regarding claim 1, Chen discloses the following claim limitations: a method of video decoding in a decoder, comprising: decoding profile information for a plurality of image slices in prediction information of a coded video bitstream (Chen, paragraphs 247 and 265 discloses video decoder 30 may also extract a profile value and determine whether video decoder 30 implements the algorithms, features, and tools in accordance with the constraints of the corresponding profile to determine whether video decoder 30 is able to decode the bitstream… video encoder 50 may determine a level that should be supported by a video decoder in order to decode the bitstream based on constraints of the corresponding profile, as modified by, for example, values defined by Table 6 based on a minimum luminance prediction block size),
performing intra prediction on each of the image slices in the coded video bitstream; (Chen, paragraph 109 discloses video encoder 50 may perform intra- and inter-coding of blocks within video frames, including large macroblocks, or partitions or sub-partitions of large macroblocks),
and reconstructing at least one image picture based on the intra prediction (Chen, paragraph 113 discloses Mode select unit 39 may select one of the coding modes, intra or inter, e.g., based on error results, and provides the resulting intra- or inter-coded block to summer 48 to generate residual block data and to summer 51 to reconstruct the encoded block for use as a reference frame).
	Chen does not explicitly disclose the following claim limitation: the profile information including profile identification information of a profile in which each of the image slices in the coded video bitstream is intra coded.
	However, in the same field of endeavor Jeon discloses more expclitly the following:
the profile information including profile identification information of a profile in which each of the image slices in the coded video bitstream is intra coded (Jeon, paragraph 100 discloses information indicating whether to restrict a use of intra-block can be obtained from the slice header… The intra-base prediction mode may mean a mode for predicting a current block of an enhanced layer based on a correspondent area of a base layer. In this case, the correspondent area of the base layer may mean a block coded in an intra-mode. In case that the correspondent area of the base layer is included in a specific slice of the base layer, it is able to decode the current block using an intra-block in the base layer. In this case, the current block can be marked as a use of an intra-base prediction mode).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Chen with Jeon to create the decoding method of Chen with information indicating whether to restrict a use of intra-block can be obtained from the slice header.
	The reasoning being is to provide a method of enhancing coding efficiency of a video signal by defining information indicating a handling of a slice boundary (Jeon, paragraph 11). 

	Regarding claim 2, Chen and Jeon discloses the method of claim 1, wherein the profile information includes a first flag indicating whether each of the image slices in the coded video bitstream is intra coded and a second flag indicating whether each of the image slices in the coded video bitstream is included in one picture (Jeon, paragraphs 36 and 67 discloses the NAL unit basically includes two parts, a NAL header and an RBSP. The NAL header includes flag information (nal_ref_idc) indicating whether a slice becoming a reference picture of the NAL unit is included and information (nal_unit_type) indicating a type of the NAL unit… As an example of the information [circumflex over (5)] indicating the handling of a macroblock located on slice boundary in the base layer upsampling process, there may be information (constrained_intra_resampling_flag) indicating whether a current macroblock can not be predicted by using corresponding intra-coded block in a base layer in case that a corresponding intra-coded block in the base layer exists over at least two slices in a enhanced layer).

	Regarding claim 3, Chen and Jeon discloses the method of claim 2, wherein the first flag is decoded after the second flag and indicates that each of the image slices in the coded video bitstream is intra coded based on the second flag indicating that each of the image slices in the coded video bitstream is included in one picture (Jeon, paragraphs 36 and 67 discloses the NAL unit basically includes two parts, a NAL header and an RBSP. The NAL header includes flag information (nal_ref_idc) indicating whether a slice becoming a reference picture of the NAL unit is included and information (nal_unit_type) indicating a type of the NAL unit… As an example of the information [circumflex over (5)] indicating the handling of a macroblock located on slice boundary in the base layer upsampling process, there may be information (constrained_intra_resampling_flag) indicating whether a current macroblock can not be predicted by using corresponding intra-coded block in a base layer in case that a corresponding intra-coded block in the base layer exists over at least two slices in a enhanced layer).

	Regarding claim 4, Chen and Jeon discloses the method of claim 2, wherein the first flag indicates that each of the image slices in the coded video bitstream is intra coded based on the profile identification information of the profile in which each of the images slice in the coded video bitstream is intra coded (Jeon, paragraphs 38 and 100 discloses a decoder should meet the requirements decided according to the corresponding profile and level. Thus, two concepts, `profile` and `level` are defined to indicate a function or parameter for representing how far the decoder can cope with a range of a compressed sequence. And, a profile identifier (profile_idc) can identify that a bit stream is based on a prescribed profile… information indicating whether to restrict a use of intra-block can be obtained from the slice header… The intra-base prediction mode may mean a mode for predicting a current block of an enhanced layer based on a correspondent area of a base layer. In this case, the correspondent area of the base layer may mean a block coded in an intra-mode. In case that the correspondent area of the base layer is included in a specific slice of the base layer, it is able to decode the current block using an intra-block in the base layer. In this case, the current block can be marked as a use of an intra-base prediction mode).

	Regarding claim 5, Chen and Jeon discloses the method of claim 2, wherein the second flag indicates that each of the image slices in the coded video bitstream is included in one picture based on the profile being a still picture profile in which only one picture is included in the coded video bitstream (Chen, paragraph 110 discloses Intra-mode (I-mode) may refer to any of several spatial based compression modes and inter-modes such as prediction (P-mode) or bi-directional (B-mode) may refer to any of several temporal-based compression modes. The techniques of this disclosure may be applied both during inter-coding and intra-coding. In some cases, techniques of this disclosure may also be applied to encoding non-video digital pictures. That is, a digital still picture encoder may utilize the techniques of this disclosure to intra-code a digital still picture using large macroblocks in a manner similar to encoding intra-coded macroblocks in video frames in a video sequence).

(Jeon, paragraph 68 discloses the information [circumflex over (9)] indicating a presence or non-presence of adaptive prediction is capable of indicating a presence or non-presence of prediction associated with information in a slice header and a macroblock layer. In accordance with the information indicating the presence or non-presence of adaptive prediction, it is able to decide what kind of an adaptive prediction method will be used i.e. intra or inter prediction).

	Regarding claim 7, Chen and Jeon discloses the method of claim 1, wherein the prediction information includes a third flag indicating whether each of the image slices in the coded video bitstream is intra coded and included in one picture, the third flag not being included in the profile information (Jeon, paragraphs 36, 39 and 67 discloses the NAL unit basically includes two parts, a NAL header and an RBSP. The NAL header includes flag information (nal_ref_idc) indicating whether a slice becoming a reference picture of the NAL unit is included and information (nal_unit_type) indicating a type of the NAL unit… As an example of the information [circumflex over (5)] indicating the handling of a macroblock located on slice boundary in the base layer upsampling process, there may be information (constrained_intra_resampling_flag) indicating whether a current macroblock can not be predicted by using corresponding intra-coded block in a base layer in case that a corresponding intra-coded block in the base layer exists over at least two slices in a enhanced layer).

	Regarding claim 8, Chen and Jeon discloses the method of claim 7, wherein the third flag indicates that each of the image slices in the coded video bitstream is intra coded and included in one picture based on the second flag indicating that each of the image slices in the coded video bitstream is included in one picture (Jeon, paragraphs 36 and 67 discloses the NAL unit basically includes two parts, a NAL header and an RBSP. The NAL header includes flag information (nal_ref_idc) indicating whether a slice becoming a reference picture of the NAL unit is included and information (nal_unit_type) indicating a type of the NAL unit… As an example of the information [circumflex over (5)] indicating the handling of a macroblock located on slice boundary in the base layer upsampling process, there may be information (constrained_intra_resampling_flag) indicating whether a current macroblock can not be predicted by using corresponding intra-coded block in a base layer in case that a corresponding intra-coded block in the base layer exists over at least two slices in a enhanced layer).

	Regarding claim 9, Chen and Jeon discloses an apparatus, comprising processing circuitry configured to: (Chen, paragraph 70 discloses Transmitter 24 may include circuits designed for transmitting data, including amplifiers, filters, and one or more antennas),
 	decode profile information for a plurality of image slices in prediction information of a coded video bitstream (Chen, paragraphs 247 and 265 discloses video decoder 30 may also extract a profile value and determine whether video decoder 30 implements the algorithms, features, and tools in accordance with the constraints of the corresponding profile to determine whether video decoder 30 is able to decode the bitstream… video encoder 50 may determine a level that should be supported by a video decoder in order to decode the bitstream based on constraints of the corresponding profile, as modified by, for example, values defined by Table 6 based on a minimum luminance prediction block size),
 	the profile information including profile identification information of a profile in which each of the image slices in the coded video bitstream is intra coded (Jeon, paragraph 100 discloses information indicating whether to restrict a use of intra-block can be obtained from the slice header… The intra-base prediction mode may mean a mode for predicting a current block of an enhanced layer based on a correspondent area of a base layer. In this case, the correspondent area of the base layer may mean a block coded in an intra-mode. In case that the correspondent area of the base layer is included in a specific slice of the base layer, it is able to decode the current block using an intra-block in the base layer. In this case, the current block can be marked as a use of an intra-base prediction mode),
 perform intra prediction on each of the image slices in the coded video bitstream (Chen, paragraph 109 discloses video encoder 50 may perform intra- and inter-coding of blocks within video frames, including large macroblocks, or partitions or sub-partitions of large macroblocks),
 and reconstruct at least one image picture based the intra prediction (Chen, paragraph 113 discloses Mode select unit 39 may select one of the coding modes, intra or inter, e.g., based on error results, and provides the resulting intra- or inter-coded block to summer 48 to generate residual block data and to summer 51 to reconstruct the encoded block for use as a reference frame).
(Jeon, paragraphs 36 and 67 discloses the NAL unit basically includes two parts, a NAL header and an RBSP. The NAL header includes flag information (nal_ref_idc) indicating whether a slice becoming a reference picture of the NAL unit is included and information (nal_unit_type) indicating a type of the NAL unit… As an example of the information [circumflex over (5)] indicating the handling of a macroblock located on slice boundary in the base layer upsampling process, there may be information (constrained_intra_resampling_flag) indicating whether a current macroblock can not be predicted by using corresponding intra-coded block in a base layer in case that a corresponding intra-coded block in the base layer exists over at least two slices in a enhanced layer).

	Regarding claim 11, Chen and Jeon discloses the apparatus of claim 10, wherein the first flag is decoded after the second flag and indicates that each of the image slices in the coded video bitstream is intra coded based on the second flag indicating that each of the image slices in the coded video bitstream is included in one picture (Jeon, paragraphs 36 and 67 discloses the NAL unit basically includes two parts, a NAL header and an RBSP. The NAL header includes flag information (nal_ref_idc) indicating whether a slice becoming a reference picture of the NAL unit is included and information (nal_unit_type) indicating a type of the NAL unit… As an example of the information [circumflex over (5)] indicating the handling of a macroblock located on slice boundary in the base layer upsampling process, there may be information (constrained_intra_resampling_flag) indicating whether a current macroblock can not be predicted by using corresponding intra-coded block in a base layer in case that a corresponding intra-coded block in the base layer exists over at least two slices in a enhanced layer).

	Regarding claim 12, Chen and Jeon discloses the apparatus of claim 10, wherein the first flag indicates that each of the image slices in the coded video bitstream is intra coded based on the profile identification information of the profile in which each of the images slice in the coded video bitstream is intra coded (Jeon, paragraphs 38 and 100 discloses a decoder should meet the requirements decided according to the corresponding profile and level. Thus, two concepts, `profile` and `level` are defined to indicate a function or parameter for representing how far the decoder can cope with a range of a compressed sequence. And, a profile identifier (profile_idc) can identify that a bit stream is based on a prescribed profile… information indicating whether to restrict a use of intra-block can be obtained from the slice header… The intra-base prediction mode may mean a mode for predicting a current block of an enhanced layer based on a correspondent area of a base layer. In this case, the correspondent area of the base layer may mean a block coded in an intra-mode. In case that the correspondent area of the base layer is included in a specific slice of the base layer, it is able to decode the current block using an intra-block in the base layer. In this case, the current block can be marked as a use of an intra-base prediction mode).

	Regarding claim 13, Chen and Jeon discloses the apparatus of claim 10, wherein the second flag indicates that each of the image slices in the coded video bitstream is included in one (Chen, paragraph 110 discloses Intra-mode (I-mode) may refer to any of several spatial based compression modes and inter-modes such as prediction (P-mode) or bi-directional (B-mode) may refer to any of several temporal-based compression modes. The techniques of this disclosure may be applied both during inter-coding and intra-coding. In some cases, techniques of this disclosure may also be applied to encoding non-video digital pictures. That is, a digital still picture encoder may utilize the techniques of this disclosure to intra-code a digital still picture using large macroblocks in a manner similar to encoding intra-coded macroblocks in video frames in a video sequence).

	Regarding claim 14, Chen and Jeon discloses the apparatus of claim 10, wherein non-intra related syntax elements are not included in the prediction information based on one of (i) the first flag indicating that each of the image slices in the coded video bitstream is intra coded and (ii) the second flag indicating that each of the image slices in the coded video bitstream is included in one picture (Jeon, paragraph 68 discloses the information [circumflex over (9)] indicating a presence or non-presence of adaptive prediction is capable of indicating a presence or non-presence of prediction associated with information in a slice header and a macroblock layer. In accordance with the information indicating the presence or non-presence of adaptive prediction, it is able to decide what kind of an adaptive prediction method will be used i.e. intra or inter prediction).

	Regarding claim 15, Chen and Jeon discloses the apparatus of claim 9, wherein the prediction information includes a third flag indicating whether each of the image slices in the (Jeon, paragraphs 36, 39 and 67 discloses the NAL unit basically includes two parts, a NAL header and an RBSP. The NAL header includes flag information (nal_ref_idc) indicating whether a slice becoming a reference picture of the NAL unit is included and information (nal_unit_type) indicating a type of the NAL unit… As an example of the information [circumflex over (5)] indicating the handling of a macroblock located on slice boundary in the base layer upsampling process, there may be information (constrained_intra_resampling_flag) indicating whether a current macroblock can not be predicted by using corresponding intra-coded block in a base layer in case that a corresponding intra-coded block in the base layer exists over at least two slices in a enhanced layer).

	Regarding claim 16, Chen and Jeon discloses the apparatus of claim 15, wherein the third flag indicates that each of the image slices in the coded video bitstream is intra coded and included in one picture based on the second flag indicating that each of the image slices in the coded video bitstream is included in one picture (Jeon, paragraphs 36 and 67 discloses the NAL unit basically includes two parts, a NAL header and an RBSP. The NAL header includes flag information (nal_ref_idc) indicating whether a slice becoming a reference picture of the NAL unit is included and information (nal_unit_type) indicating a type of the NAL unit… As an example of the information [circumflex over (5)] indicating the handling of a macroblock located on slice boundary in the base layer upsampling process, there may be information (constrained_intra_resampling_flag) indicating whether a current macroblock can not be predicted by using corresponding intra-coded block in a base layer in case that a corresponding intra-coded block in the base layer exists over at least two slices in a enhanced layer).

	Regarding claim 17, Chen and Jeon discloses a non-transitory computer-readable storage medium storing instructions which when executed by at least one processor cause the at least one processor to perform the method according to claim 1 (Chen, paragraph 10 discloses computer-readable storage medium is encoded with instructions for causing a programmable processor of an encoding device to encode video data to include an encoded large macroblock unit).

	Regarding claim 18, Chen and Jeon discloses a method of video decoding in a decoder, comprising: decoding profile information in prediction information of a coded video bitstream (Chen, paragraphs 247 and 265 discloses video decoder 30 may also extract a profile value and determine whether video decoder 30 implements the algorithms, features, and tools in accordance with the constraints of the corresponding profile to determine whether video decoder 30 is able to decode the bitstream… video encoder 50 may determine a level that should be supported by a video decoder in order to decode the bitstream based on constraints of the corresponding profile, as modified by, for example, values defined by Table 6 based on a minimum luminance prediction block size),
 the profile information including a plurality of groups of syntax elements and indicating a profile for the coded video bitstream (Jeon, paragraph 100 discloses information indicating whether to restrict a use of intra-block can be obtained from the slice header… The intra-base prediction mode may mean a mode for predicting a current block of an enhanced layer based on a correspondent area of a base layer. In this case, the correspondent area of the base layer may mean a block coded in an intra-mode. In case that the correspondent area of the base layer is included in a specific slice of the base layer, it is able to decode the current block using an intra-block in the base layer. In this case, the current block can be marked as a use of an intra-base prediction mode),
 determining at least one of the plurality of groups of syntax elements based on the profile indicated in the profile information (Chen, paragraph 51 discloses large macroblocks comprise a different block-level syntax than standard 16.times.16 pixel blocks. Accordingly, by indicating the size of the largest macroblock in the coded unit, an encoder may signal to a decoder a block-level syntax decoder to apply to the macroblocks of the coded unit),
decoding syntax elements included in the prediction information based on the determined at least one of the plurality of groups of syntax elements (Chen, abstract discloses The bitstream may further include syntax data that indicates a level value based on whether the bitstream includes any of the large macroblocks, for example, as a smallest-sized luminance prediction block. A decoder may use the level value to determine whether the decoder is capable of decoding the bitstream),
and reconstructing at least one picture based on the decoded syntax elements included in the prediction information (Chen, paragraph 113 discloses Mode select unit 39 may select one of the coding modes, intra or inter, e.g., based on error results, and provides the resulting intra- or inter-coded block to summer 48 to generate residual block data and to summer 51 to reconstruct the encoded block for use as a reference frame).

(Chen, abstract discloses The bitstream may further include syntax data that indicates a level value based on whether the bitstream includes any of the large macroblocks, for example, as a smallest-sized luminance prediction block. A decoder may use the level value to determine whether the decoder is capable of decoding the bitstream).

	Regarding claim 20, Chen and Jeon discloses the method of claim 18, wherein byte alignment is checked for each of the plurality of groups of syntax elements (Jeon, paragraph 35 discloses Each NAL unit includes compressed video data or RBSP (raw byte sequence payload: result data of moving picture compression) that is the data corresponding to header information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481